DETAILED ACTION
This action is in response to applicant’s arguments filed 6/21/2021.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.  Applicant’s arguments shall be addressed in the order in which they were presented.

Regarding Claim 1:
Applicant first argues on page 3 of the reply that as Tsoref teaches of retrieving information to assist the user, there is no language in the cited passage that teaches or suggests mapping the extracted content to a virtual agent content.
	The examiner respectfully disagrees.
	As stated by applicant, applicant’s definition of a “virtual agent” is that of “"virtual agent" refers to a computer generated, animated, artificial intelligent virtual character (usually with anthropomorphic appearance) that may serve as an online customer service representative”. See, e.g., paragraphs [0028 and 0029].  Applicant’s recitation of “anthropomorphic appearance” is not interpreted as definitive, as the appearance is 

Applicant next argues on pages 3 and 4 of the response that Tsoref and Pahlavan do not teach or suggest “instructing said virtual agent to initiate a conversation based on said extracted content”.
The examiner again respectfully disagrees.
As stated by applicant, upon the method of Tsoref identifying an object, the system may “automatically prompt display of a message to the user inquiring whether he wishes to receive information regarding the phrase (object)”.  As the system is posing a question to the user based upon an object being identified, this is interpreted 

Applicant next argues on pages 5-7 of the response that Tsoref and Pahlavan do not teach or suggest “detecting user’s interactions or lack of interactions with said widget within said determined boundary of said widget of said webpage.  Applicant states on page 7 that while Tsoref teaches that the solution of Tsoref applies to objects, such as icons, symbols and images, such examples do not correspond to the claimed widget.
The examiner again respectfully disagrees.
As applicant states, a “widget” is defined within applicant’s specification as “a stand-alone application that can be embedded within a webpage”.  As Pahlavan teaches in paragraph [0139], a possible identified object may be that of a “dialog box” 1610, which is interpreted as at least suggesting applicant’s “stand-alone application” as it is launched from a webpage (embedded) and functions in a stand-alone fashion.  Pahlavan teaches in paragraph [0140] that the coordinates and dimensions of the dialog box may be identified (determined boundary of said widget).  Upon the modification of Tsoref in view of Pahlavan, the object identified in Tsoref may be that of the dialog box, or portion thereof, of Pahlavan.  As Tsoref teaches in paragraph [0055] of identifying deviations of a user’s normal behavior, upon the modifications, this would lead to the identifying of deviations of Tsoref with the use of the dialog box identified by location and dimensions of Pahlavan.

Applicant finally argues on pages 8 and 9 of the response that as Tsoref teaches of identifying a word or phrase that the user is experiencing difficulty with, Tsoref fails to each or suggest “extracting content associated with said widget in response to a user experiencing difficulty in utilizing said widget of said webpage”.
The examiner again respectfully disagrees.
	As discussed above, upon the combination of Tsoref in view of Pahlavan, the method of Tsoref may be utilized to identify a user experiencing difficulty with a dialog box of Pahlavan.  Dialog boxes, as well as examples of “widgets” given by applicant, contain text, which is interpreted as being “content associated with said widget”.  As the method of Tsoref teaches of identifying specific text to which the user is struggling, Tsoref in view of Pahlavan teaches “extracting content (identified text of Tsoref) with said widget (dialog box of Pahlavan) in response to a user experiencing difficulty in utilizing said widget of said webpage (user difficulty identification of Tsoref).
	The examiner would like to further note Tsoref teaches in paragraph [0055] that objects are not limited only to text and may include “icons, symbols, images, etc.”, all of which may be component of applicant’s described “widgets”.

Regarding Claim 2:

Applicant argues on pages 10 and 11 of the response that Tsoref does not teaches or suggest “said virtual agent selects an initial question or statement to initiate said conversation based on identifying a question or statement semantically relevant to said extracted content utilizing natural language processing”.

As admitted by applicant, Tsoref teaches in paragraph [0057] of analyzing text to find context depending information, such as the tree example recited by applicant.  As claim 2 currently recites: “said virtual agent selects an initial question or statement to initiate said conversation based on identifying a question or statement semantically relevant to said extracted content utilizing natural language processing”, the context dependent information presented by Tsoref is interpreted as being a “statement initiating a conversation” and is “semantically relevant to (context sensitive)” the identified object (extracted content).

Regarding Claim 3:

Applicant argues on pages 11-13 of the response that Tsoref in view of Pahlavan does not teaches or suggest “determining a boundary of said webpage displayed on a computing device utilized by said user; detecting said user interacting with said widget of said webpage; and determining said boundary of said widget of said webpage based on said determined boundary of said webpage” as Pahlavan fails to teach a “boundary of the webpage”.
The examiner respectfully disagrees.
As explained in the Non-Final Rejection filed 3/25/2021, and again below, the partial view taught by Pahlavan (see Fig. 1B, 1C-1E) is interpreted as a “boundary of said webpage”.  As Pahlavan teaches in paragraph [0150], utilizing the coordinates and dimensions of the object, a determinations is made as to how much of the object is in 

Regarding Claim 6:

Applicant argues on pages 13-15 of the response that Tsoref in view of Pahlavan does not teaches or suggest “detecting user's interactions in utilizing said widget after initiating said conversation; and instructing said virtual agent to adapt said conversation to improve utilization of said widget in response to said detected user's interactions in utilizing said widget after initiating said conversation indicating an unsatisfactory utilization of said widget” as Tsoref teaches of user difficulty with a term and not user’s interactions in utilizing a widget.
The examiner respectfully disagrees.
As discussed above, dialog boxes taught by Pahlavan, as well as examples of “widgets” given by applicant, contain text, which is interpreted as being “content associated with said widget”.  Furthermore, Tsoref teaches in paragraph [0055] that objects are not limited only to text and may include “icons, symbols, images, etc.”, all of which may be component of applicant’s described “widgets”.  As Tsoreft teaches in paragraph [0059], the user may meet a term subsequent to being provided an initial information level, i.e. “after initiating said conversation”.  As Tsoref teaches in paragraphs [0058] and [0059], different levels of detailed information may be displayed to the user based upon the user having initial difficulty and subsequent difficulty with a same object.  Tsoref gives the example of providing highly detailed information at an 

Regarding “reasoning for modifying Tsoref with Pahlavan”:

Applicant argues on pages 15-19 that Tsoref in view of Pahlavan fails to suggest (1) determine a boundary of a widget of a webpage; and (2) detect user’s interactions or lack of interactions with the widget within the determined boundary of the widget of the webpage.
The examiner respectfully disagrees.
As Tsoref teaches in paragraph [0047], gaze detection is utilized to determine the portion (e.g. the section, area, etc.) of the display, thus showing a clear desire to identify subsections of an overall display.  Pahlavan shows in Fig. 1A that a web page may be viewed in a browser and teaches in paragraph [0145], that an agent module may determine the coordinates and dimensions of objects (e.g., pictures, icons, animations, banners, etc.), thus teaching of a method of dividing a webpage into component objects.  Upon the modification of Tsoref in view of Pahlavan, the component objects of Pahlavan 

Regarding “reasoning for modifying Tsoref, Pahlavan, and Commisso”:

Applicant’s remaining arguments on pages 19-25 appear directed to the opinion that the examiner has failed to provide sufficient reasoning as to why one of ordinary skill in the art would have been motivated to have further modified Tsoref and Pahlavan in view of Commisso.
The examiner respectfully disagrees.
As discussed in the Non-Final Rejection filed 3/25/2021, and again below, Pahlavan shows in Figs. 1B-1E, the dimensions of a web page view are based upon the resolution of a viewing device, thus encompassing “said boundary of said webpage is determined based on a screen resolution of said computing device utilized by said user”.  Further see paragraph [0094] of Pahlavan.  Commisso is sited as teaching “said boundary of said webpage is determined based on a font size and a font style”.  Commisso shows in Fig. 4 a method similar to that of Pahlavan, where a webpage is broken down into page components (“elements” in Commisso).  As Commisso teaches in column 7, lines 54-63, a bounding box size for a word may be directly related to the word’s font and font size.  Further see column 8, lines 5-10, for the object being a “widget”.  Upon the combination of Pahlavan and Commisso, forming the boundaries of .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsoref (US 2015/0042552), in view of Pahlavan et al. (US 2010/0269039), hereinafter Pahlavan.

As per claim 1, Tsoref teaches the following:
a computer-implemented method for initiating a conversation by a virtual agent, (see abstract, processor to determine user difficulty and provide information), the method comprising:  
determining a boundary of a widget of a webpage.  See paragraph [0019], “identify one or more objects included in the one or more determined portions of the display”.  Further see paragraph [0023] for example “objects”;  
detecting user's interactions or lack of interactions with said widget within said determined boundary of said widget of said webpage.  As Tsoref teaches in paragraph [0047], eye gaze detection is utilized to determine a portion of the display that presents a difficulty for a reader.  Further see paragraph [0048] for determining the reader having difficulties;  
extracting content associated with said widget in response to a user experiencing difficulty in utilizing said widget of said webpage.  As Tsoref teaches in paragraph [0053], an object included in the determined portion of the display is identified;  
mapping said extracted content to a virtual agent content.  As Tsoref further teaches in paragraph [0053], information that relates to the identified object is retrieved; and 
instructing said virtual agent to initiate a conversation based on said extracted content.  As Tsoref teaches in paragraph [0054], after retrieving the information, the processor may prompt display of a message to the user inquiring whether he wishes to receive information regarding the object, i.e., “a conversation”.  
However, Tsoref does not explicitly teach of a boundary of a widget on a webpage.  Pahlavan shows in Fig. 1A that a web page may be viewed in a browser and teaches in paragraph [0145], that an agent module may determine the coordinates and dimensions of objects (e.g., pictures, icons, animations, banners, etc.) , i.e., “boundary of a widget,  in a web page by analyzing markup language code for the web page. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the objects of Tsoref with the webpage sections of Pahlavan.  One of ordinary skill would have been motivated to have made such modifications because Pahlavan teaches in paragraph [0058] that web browser applications may be viewed on devices and Tsoref teaches in paragraph [0055] that objects are not limited only to text and may include “icons, symbols, images, etc.”, which is a clear suggestion as to applicant’s “widgets”.
	
Regarding claim 2, modified Tsoref teaches the method of claim 1 as described above.  Tsoref further teaches the following:
wherein said virtual agent selects an initial question or statement to initiate said conversation based on identifying a question or statement semantically relevant to said extracted content utilizing natural language processing.  As Tsoreft teaches in paragraph [0057], text is analyzed for context to adjust information presented to ensure its relevancy, i.e. “semantically relevant ….utilizing natural language processing”.

Regarding claim 3, modified Tsoref teaches the method of claim 1 as described above.  However, Tsoref does not explicitly teach of a boundary of a webpage.  Pahlavan teaches the following:
determining a boundary of said webpage displayed on a computing device utilized by said user.  As Pahlavan shows in Fig. 17, and corresponding paragraph [0178], a portion of a web page is in view, with a “boundary” being that of the view’s dimensions within an overall webpage;  
detecting said user interacting with said widget of said webpage. As Pahlavan teaches in paragraph [0149], and corresponding Fig. 17, the module determines that a pointer is on object 1720 (widget of the webpage); and  
determining said boundary of said widget of said webpage based on said determined boundary of said webpage.  As Pahlavan teaches in paragraph [0150], utilizing the coordinates and dimensions of the object, a determinations is made as to how much of the object is in view, i.e. dimensions of object is based upon dimensions of webpage view.  

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the objects of Tsoref with the webpage sections of Pahlavan.  One of ordinary skill would have been motivated to have made such modifications because Pahlavan teaches in paragraph [0058] that web browser applications may be viewed on devices and Tsoref teaches in paragraph [0055] that objects are not limited only to text and may include “icons, symbols, images, etc.”, which is a clear suggestion as to applicant’s “widgets”.

Regarding claim 5, modified Tsoref teaches the method of claim 1 as described above.  Tsoref further teaches the following:
wherein said user's interactions or lack of interactions with said widget is determined based on tracking an eye gaze or a focus of said user.  See abstract, “a user’s gaze”.

Regarding claim 6, modified Tsoref teaches the method of claim 1 as described above.  Tsoref further teaches the following:
detecting user's interactions in utilizing said widget after initiating said conversation.  As Tsoreft teaches in paragraph [0059], the user may meet a term subsequent to being provided an initial information level, i.e. “after initiating said conversation”; and  
instructing said virtual agent to adapt said conversation to improve utilization of said widget in response to said detected user's interactions in utilizing said widget after initiating said conversation indicating an unsatisfactory utilization of said widget.  As Tsoref teaches in paragraphs [0058] and [0059], different levels of detailed information may be displayed to the user based upon the user having initial difficulty and subsequent difficulty with a same object.  Tsoref gives the example of providing highly detailed information at an initial difficulty, and a short summary of information at a subsequent difficulty, to remind the user, thus “improving utilization”.

Regarding claim 7, modified Tsoref teaches the method of claim 6 as described above.  Tsoref further teaches the following:
said unsatisfactory utilization of said widget is based on one of the following: lack of activity exceeding a first threshold amount of time, a time of focusing on said widget by said user exceeding a second threshold amount of time, and a time of focusing away from said widget by said user exceeding a third threshold amount of time.  As Tsoref teaches in paragraph [0059], and initial and subsequent difficulty determination is determined by the user gazing at a word for a long enough period of time, i.e. “a time of focusing on said widget by said user exceeding a second threshold amount of time”.

As per claim 8, Tsoref teaches the following:
a computer program product for initiating a conversation by a virtual agent, the computer program product comprising a computer readable storage medium having program code embodied therewith.  See paragraph [0037], “computer-readable medium”. 
The remaining limitations of claim 8 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claims 9, 10, and 12-14, modified Tsoref teaches the product of claim 8 as described above.  The remaining limitations of claims 9, 10, and 12-14 are substantially similar to those of claims 2, 3, and 5-7, respectively, and are rejected using identical reasoning.

As per claim 15, Tsoref teaches the following:
a system, comprising:  
a memory for storing a computer program for initiating a conversation by a virtual agent.  See paragraph [0037], “computer-readable medium”; and 
a processor connected to said memory.  See paragraph [0037], “one or more computer processors”.  
The remaining limitations of claim 8 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claims 16, 17, 19, and 20, modified Tsoref teaches the system of claim 15 as described above.  The remaining limitations of claims 16, 17, 19, and 20 are substantially similar to those of claims 2, 3, 5, and 6, respectively, and are rejected using identical reasoning.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsoref in view of Pahlavan as applied to claims 3, 18, and 15 above, and further in view of Commisso (US 10,198,408).

Regarding claim 4, modified Tsoref teaches the method of claim 3 as described above.  However, as described above, Tsoref does not explicitly teach of a boundary of a webpage.  Pahlavan teaches the following:
said boundary of said webpage is determined based on a screen resolution of said computing device utilized by said user, a font size and a font style.  As Pahlavan shows in Figs. 1B-1E, the dimensions of a web page view are based upon the resolution of a viewing device.  Further see paragraph [0094].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the objects of Tsoref with the webpage sections of Pahlavan.  One of ordinary skill would have been motivated to have made such modifications because Pahlavan teaches in paragraph [0058] that web browser applications may be viewed on devices and Tsoref teaches in paragraph [0055] that objects are not limited only to text and may include “icons, symbols, images, etc.”, which is a clear suggestion as to applicant’s “widgets”.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the dimensions of web page objects of Tsoref in view of Pahlavan to be dependent upon a font and font size of Commisso.  One of ordinary skill would have been motivated to have made such further modification because such tokenization of webpage elements would benefit a user wishing to select content as Commisso teaches in column 2, lines 12-20.

Regarding claim 11, modified Tsoref teaches the product of claim 8 as described above.  The remaining limitations of claim 11 are substantially similar to those of claim 4 and are rejected using identical reasoning.

Regarding claim 18, modified Tsoref teaches the system of claim 15 as described above.  The remaining limitations of claim 18 are substantially similar to those of claim 4 and are rejected using identical reasoning.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-Horvitz et al. (US 6,233,570), see abstract, utilizes gaze to determine user needs assistance with particular feature of an application or accomplish a specific task.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175